SEPARATE. OPINION.
GRAVES, J.
I concur in the result reached by our Brother Brown, but for reasons which may in a considerable measure differ from those expressed in the principal opinion.
I agree that this court has gone a long way when it comes to the question of the classification of subjects of legislation. [White v. Railroad, 230 Mo. 287.]
Under the recent White case, supra, we can hardly say that the placing of corporations in a class to themselves, is an unreasonable classification made by the Legislature. The rulings recently have at least gone that far. The classification made by the law under *377review in this case is certainly not more radical than the one under review in the White case, supra. In the White case, we said:
“It is impossible to make all laws applicable to all persons or corporations; classes in fact exist, and the laws must be made to apply to them as classes. The General Assembly does not really create the class, although we usually speak of it in that way. The class exists by its very nature or inherent conditions, and the lawmaker recognizes the fact and makes the law to suit. If there is reason why a law should be made to apply to a particular class, the lawmaking depart-' ment of the State government has authority to make it unless it is otherwise prohibited by the Constitution. [Humes v. Railroad Co., 82 Mo. 231; Daggs v. Insurance Co., 136 Mo. 382; Geist v. St. Louis, 156 Mo. 647; Hamman v. Coal Co., 156 Mo. 232; State ex rel. v. Henderson, 160 Mo. 216.] Those are a few of the decisions on this subject, but are not all that have been cited by the learned counsel for appellant, as reference to their briefs will show; bnt they are sufficient. ’ ’
The principal opinion recites many reasons for the classification, and others might be assigned, but if the law in question is otherwise valid, it can hardly be said it is invalid because it places corporations in a class to themselves. As said, our more recent rulings would uphold this law as against such an attack.
The more serious question in this case is whether or not the law so infringes upon the right to contract as to make it invalid. If it were a question of first impression, we would be loth to say that the law did not unnecessarily infringe upon this right. The right to contract is one which belongs to every person, whether he be employer or employee, whether he be rich or poor, or whether he be individual or corporation. We should not so write the law that the employee may not enter into proper contracts if he so *378desires. There can be no contract without two contracting parties. When by the law we bar the employer from making full and complete contracts, we likewise bar the employee. When we sustain a law which bars freedom of contract upon the part of the employer, we must remember that we might have to pass upon a law which would bar the freedom of contract upon the part of the employee. It is a serious question to interfere by legislation with the right of freedom to contract, and it is only under the police power, which looks especially to the health, safety, morals and general welfare of the citizen, that such legislation can be tolerated. As said by Mr. Justice Peckham in Lochner v. New York, 198 U. S. 45, the question is: “Is this a fair, reasonable and appropriate exercise of the police power of the State, or is it an unreasonable, unnecessary and arbitrary interference with the right of the individual to his personal liberty or to enter into those contracts in relation to labor which may seem to him appropriate or necessary for the suppport of himself and his family? Of course the liberty of contract relating to labor includes both parties to it. The one has as much right to purchase as the other to sell labor.” So that we say again that if the question we now have was one of first impression, we would hesitate long before saying that this law did not unreasonably restrict the right to enter into an otherwise lawful contract. Under this law a contract with a corporation to receive wages once per month or once per year would be invalid. Such contract would- be void or against public policy a,s such public policy is expressed by the statute. Formerly this court took a decided stand against legislation of this character. [State v. Loomis, 115 Mo. 307.] But we had the question again before us in State ex rel. v. Vandiver, 222 Mo. 206. In that case we had a statute under’review which infringed upon the right to contract. In a dissenting opinion -therein the writer urged *379upon the court all of the Missouri cases which we are now referred to hy counsel for appellant. We then relied especially upon the Loomis, Julow, and other cases now cited hy us, hut without avail. The majority of this court (there being four to three) ignored these former precedents upon the question, and upheld the law. If the law in the Yandiver ease was valid in this respect, the law in this case should be held valid. This Yandiver case, is one, at least, of the latest cases upon a statute which attacked the right to contract. So if r ■' are to be guided by the majority opinion in this Yandiver case, then it should be said that we have departed from the stricter and to my mind more rational views of Black, J., in the Loomis case, supra. The Yandiver case upon this question controls in a very large measure this case. The matter was fully fought out there. In fact the minority opinion was written for the opinion of the court in that ease, but was rejected, and then redrafted with slight changes for the minority opinion. It cannot, therefore, be said that the whole matter was not fully threshed out at that time. Following this our latest precedent, I am now constrained to hold that the law in hand is not such an unreasonable exercise of the police power as to invalidate it. It certainly goes to the verge of that power, as did the law in the Yandiver case. To say the most it certainly does not further extend the police power than does the Yandiver ease. Indeed it should be said for the law now before us that there are more features to commend it than there were in the law involved in the Yandiver case. The public policy of this State has been to protect the laborer. We exempt his wages for a given time from execution, We permit him to collect his wages due for a fixed limited period, out of property which would be exempt from other debts. In the White case, supra, we have given him peculiar rights in garnishment proceedings. Other provisions might be mentioned, but these suf-. *380fice to show the public policy of the State, and the law in hand might be said to be along the same line of public policy.
In addition from an examination of the cases from other States involving similar laws as to the time of the payment of wages it appears that most of the courts have held such laws valid as a reasonable exercise of the police power of the State. So that in view of the condition of our own cases involving this question, and further in view of the trend of opinion elsewhere upon laws practically identical with the law we have under consideration, I am constrained to concur in the result reached by the principal opinion.
Lamm and Ferriss, JJ., concur in these views.